The money is dischargeable in plank, staves, and shingles. You must prove a tender of all the articles, not of some, only enough in value to discharge the debt. A tender of a certificate for timber lying on the bank of the river, and there inspected, is not a sufficient tender. The certificate is evidence, at most, only that lumber had been inspected, not that it was at the place of inspection at the time of the tender. *Page 152 
NOTE. — As to the first point, see Hodges v. Clinton, 1 N.C. and the refences [references] in the note.
Upon the question of tender see England v. Witherspoon, 2 N.C. 361;Bell v. Ballance, 12 N.C. 391; Mills v. Huggins, 14 N.C. 58; Mingus v.Prichett, ibid, 78; Mobley v. Fossett, 20 N.C. 96.
Cited: Poteet v. Bryson, 29 N.C. 340.